Order entered February 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01432-CR

                                  CARMEN VAUGHN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the Auxiliary Court No. 4B
                                   Dallas County, Texas
                            Trial Court Cause No. TR-12-15353

                                            ORDER
       Appellant was convicted of the Class C misdemeanor offense of contributing to her

child’s non-attendance at school. See TEX. EDUC. CODE ANN. § 25.093 (West 2012). Appellant,

who is representing herself in the appeal, has not filed a brief, nor has she communicated with

the Court regarding the appeal.

       Accordingly, we ORDER appellant to file her brief within THIRTY DAYS of the date

of this order. If appellant’s brief is not filed within the time specified, we will, without further

notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4); Lott v. State, 874
S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Carmen Vaughn and to the Dallas County District Attorney’s Office.



                                                  /s/    LANA MYERS
                                                         JUSTICE